          Case 1:18-cv-05831-PAE Document 161 Filed 07/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 PARTNER REINSURANCE COMPANY LTD.,

                                Plaintiff,

                        -v-

 RPM MORTGAGE, INC., LENDUS, LLC,
 ERWIN ROBERT HIRT, TRACEY HIRT, and
 THE ROBERT HIRT AND TRACEY NAJARIAN
 HIRT REVOCABLE LIVING TRUST,

                                Defendants.


 LENDUS, LLC,

                                Counterclaim Plaintiff,                  18 Civ. 5831 (PAE)

                        -v-                                                    ORDER

 PARTNER REINSURANCE COMPANY LTD.,

                                Counterclaim Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the parties' letters proposing that most witnesses provide live

direct testimony at the bench trial in this case. Dk.ts. 159-60. Having reviewed those submissions,

and given the nature of the disputes to be tried, the Court's judgment is that it will benefit from

the receipt of direct testimony from all witnesses, except for two third-party witnesses-Mary Jo

Hudson and Tim Dwyer-by affidavit. For the two third-party witnesses-Larry Hamilton and

Tracy Snow-for whom defendants anticipate providing direct testimony via video deposition

designations, the Court authorizes such testimony, so long as plaintiff does not object. All

witnesses must be available for cross-examination at trial.
          Case 1:18-cv-05831-PAE Document 161 Filed 07/21/21 Page 2 of 2




       In accord with the Court's Individual Rule 5.C, all such affidavits shall be filed at the

time the parties submit their joint proposed pretrial order, currently October 28, 2021.

        SO ORDERED.



                                                             PAUL A. ENGELMAYEi
                                                             United States District Judge
Dated: July 21, 2021
       New York, New York




                                                 2
